Order entered April 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00307-CV

                                   JOHN GOIN, Appellant

                                               V.

                                  HOPE CRUMP, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03801-D

                                           ORDER
       The parties’ joint motion to cancel oral argument is GRANTED. There will be no oral

argument and the case will be submitted on the briefs.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE